DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al, US Patent 5,183,780 (newly submitted) in view of Jeon et al, US Patent Application Publication 2010/0123201 (as cited in previous Office Action).

Regarding claim 1, Noguchi teaches  a semiconductor device, comprising a substrate 20 with a surface that is substantially flat; a channel area 21 above the substrate, wherein the channel area is an epitaxial layer directly in contact with the surface of the substrate, a gate dielectric layer 22 adjacent to the channel area and in direct contact with the channel area; a gate electrode 30 adjacent to the gate dielectric layer, the gate electrode having an uppermost surface; a source area 26 and a drain area 26 above the substrate and adjacent to the channel area, the source area having an uppermost surface, and the drain area having an uppermost surface; a source electrode 28 in contact with the uppermost surface of the source area, the source electrode having an uppermost surface co-planar with the uppermost surface of the gate electrode; and a drain electrode 29 in contact with the uppermost surface of the drain area, the drain electrode having an uppermost surface co-planar with the uppermost surface of the gate electrode (figure 4G).

Noguchi fails to teach the channel area includes an epitaxial III-V compound.

Jeon teaches the channel area includes an epitaxial III-V compound [0043] one of materials that are commonly used in the art for making a channel region for a transistor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon with that of Noguchi because material, such as gallium nitride, is one of materials that are commonly used in the art for making a channel region for a transistor.

Regarding claim 2, Noguchi teaches the channel area is in direct contact with the surface of the substrate without a buffer layer or another epitaxial layer in between (figure 4G).

Regarding claim 4, Noguchi fails to teach a spacer along a side wall of the gate electrode. However, Jeon teaches a completed semiconductor device, in which interlayer dielectric layer 130 (figure 10) is placed over the transistor devices as further protection from overlying layers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon with that of Noguchi because interlayer dielectric layers are generally used in the art as a means of protection barrier between transistors and protection from overlying layers.

Regarding claim 5, Jeon teaches the III-V compound in the channel area includes a material selected from the group consisting of aluminum (AI), gallium (Ga), indium (In), nitrogen (N), phosphorus (P), arsenic (As), antimony (Sb), AlAs, GaAs, InxGa1-xAs, InxAl1-xAs InxGa1-xP, InxAl1-xP, GaAsxSb1-x, AlxGa1-xAsyP1-y where x and y are between 0 and 1, InSb, InAs, AIP, GaP, InP, a binary III-V compound, a ternary III-V compound, and a quaternary III-V compound [0043]

Regarding claim 6, Noguchi teaches the channel area is of a shape selected from the group consisting of a rectangular cuboid, a triangular shape, a square shape, and a polygon shape (figure 4G).

Regarding claim 7, Noguchi teaches the substrate includes a material selected from the group consisting of silicon, sapphire, SiC, GaN, AIN, Si02, and Cu (column 7, line 38).

Regarding claim 9, Noguchi teaches the channel area includes a channel area selected from the group consisting of a FinFET channel, a vertical FET channel, a nanowire channel, a nanotube channel, and a nanoribbon channel (figure 4G).

Regarding claim 10, Noguchi teaches the semiconductor device is an NMOS transistor, or a PMOS transistor (column 7, lines 63-65).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi and Jeon as applied to claim 1 above, and further in view of Agostinelli et al, US Patent 4,833,103 (as cited in previous Office Action).

	Regarding claim 8, while Noguchi teaches the substrate is a silicon substrate, Noguchi and Jeon fail to teach the silicon substrate has a (111), (100), or (110) crystal plane as a principal plane.

	Agostinelli teaches the silicon substrate has a (111), (100), or (110) crystal plane as a principal plane (column 5, lines 29-33) by teaching that any of these crystal planes on substrates are ideal for a III-V compound layers to be deposited upon.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agostinelli with that of Noguchi and Jeon because silicon substrate with a (111), (100), or (110) crystal plane as a principal plane are ideal for a III-V compound layers to be deposited upon.

 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi and Jeon as applied to claim 1 above, and further in view of Or-Bach, US Patent 8,803,206 (as cited in previous Office Action).

Regarding claim 1, Noguchi and Jeon fail to teach the substrate is above a metal layer of back-end-of-the-line (BEOL) of the semiconductor device.

However, Figure 1 of Or-Bach teaches a 3D integration circuit, in which the substrate (represented as 0116, which would be layer 20 of Noguchi) is above a metal layer 108 of back-end-of-the-line (BEOL) of the semiconductor device. By arranging transistors in 3 dimensions instead of 2 dimensions, the transistors in ICs can be placed closer to each other.  This reduces wire lengths and keeps wiring delay low. 
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Or-Bach with that of Noguchi and Jeon because arranging transistors in 3 dimensions instead of 2 dimensions allows the transistors in ICs can be placed closer to each other, this reducing wire lengths and keeps wiring delay low to improve the electrical device.

Claim(s) 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al, US Patent 5,183,780 (newly submitted) in view of Jeon et al, US Patent Application Publication 2010/0123201 and Giles et al, US Patent Application Publication 2014/0035059 (both as cited in previous Office Action).

Regarding claim 22, Noguchi teaches a transistor comprising: a substrate 20 with a surface that is substantially flat; a channel area 21 above the substrate, wherein the channel area is an epitaxial layer directly in contact with the surface of the substrate, 
a gate dielectric layer 22 adjacent to the channel area and in direct contact with the channel area; a gate electrode 30 adjacent to the gate dielectric layer, the gate electrode having an uppermost surface; a source area 26 and a drain area 26 above the substrate and adjacent to the channel area, the source area having an uppermost surface, and the drain area having an uppermost surface; a source electrode 28 in contact with the uppermost surface of the source area, the source electrode having an uppermost surface co-planar with the uppermost surface of the gate electrode; and a drain electrode 29 in contact with the uppermost surface of the drain area, the drain electrode having an uppermost surface co-planar with the uppermost surface of the gate electrode (figure 4G).

Noguchi fails to teach a computing device, comprising: a processor; and a memory device coupled to the processor, wherein the memory device or the processor includes the transistor, and the channel area includes an epitaxial III-V compound.

Jeon teaches the channel area includes an epitaxial III-V compound [0043] one of materials that are commonly used in the art for making a channel region for a transistor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon with that of Noguchi because material, such as gallium nitride, is one of materials that are commonly used in the art for making a channel region for a transistor.

Noguchi and Jeon fail to teach a computing device, comprising: a processor; and a memory device coupled to the processor, wherein the memory device or the processor includes the transistor


However, it is generally known in the art that transistors are used in electrical components. One such example is in figure 4 Giles, which teaches a computing device 400, comprising: a processor 404; and a memory device DRAM OR ROM coupled to the processor, wherein the memory device or the processor includes the transistor [0002]. Giles even points out that shrinking the size of transistors allows for increased number of memory devices on a chip, leading to the fabrication of products with increased capacity, thereby improving the devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Giles with that of Noguchi and Jeon because it is generally known in the art that transistors are used in electrical components to increase the capacity of the device, which improves the electrical device made. 

Regarding claim 24, Jeon teaches the III-V compound in the channel area includes a material selected from the group consisting of a binary II-V compound, a ternary III-V compound, and a quaternary III-V compound [0043].

Regarding claim 25, Giles teaches the computing device includes a device selected from the group consisting of wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the processor (figure 4).

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8,222,078, issued to Feng, discloses a FET device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899